Laura Ann E. Bailey,
THE CRONE LAW FIRM, PLC
88 Union Avenue, 14th Floor
Memphis, TN 38103
901.737.7740 (voice)
lbailey@cronelawfirmplc.com
Attorney for Plaintiff

                         IN THE DISTRICT COURT OF ALASKA
                                  AT ANCHORAGE

Season Frenzel                                  )
                                                )
              Plaintiff,                        )
                                                )       Case No.: ____________
v.                                              )
                                                )       JURY DEMANDED
                                                )
Cash America Central Inc., a Texas Corporation, )
FirstCash, Inc., a Texas Corporation,           )
Cash America, Inc. of Alaska, a Texas           )
Corporation, and Cash America West, Inc.        )
a Texas Corporation.                            )
                                                )
              Defendants.                       )


                      VERIFIED COMPLAINT FOR VIOLATION OF
                         THE FAIR LABOR STANDARDS ACT


       COMES NOW the Plaintiff, Ms. Season Frenzel (hereinafter, “Claimant”/ “Frenzel”)

against Cash America Central, Inc. and FirstCash, Inc. Ms. Frenzel was employed by Cash

America Central and FirstCash, Inc. (collectively hereinafter, “Defendants”).

                                  NATURE OF THE CLAIM

       1.      Ms. Frenzel brings a cause of action under federal law, specifically the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. § 201, et seq.

       2.      Ms. Frenzel brings this action against Defendants for unpaid overtime

compensation, related penalties, damages, and for failure to pay her for all hours worked. She

                                                1

            Case 3:19-cv-00009-HRH Document 1 Filed 01/16/19 Page 1 of 9
alleges that Defendants failed and refused to pay her overtime pay for hours worked over forty

hours in a work week.

          3.      Defendants' practices are in direct violation of the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. § 201, et seq. Ms. Frenzel seeks declaratory relief; overtime premiums for

all overtime work required, suffered, or permitted by Defendants and liquidated and/or other

damages as permitted by applicable law; and attorney’s fees, costs, and expenses incurred in this

action.

          4.      Defendants’ practices and policies are, and have been since at least July 2, 2015,

to willfully fail and refuse to pay overtime compensation due and owing to Ms. Frenzel in

violation of the FLSA, and to willfully fail to compensate Ms. Frenzel for all hours worked while

employed by Defendants.

          5.      Defendants instituted and carried out an unlawful policy and practice of refusing

to pay Ms. Frenzel for all time worked and refusing to pay overtime for all hours worked in any

given work week over forty hours, notwithstanding that she is a non-exempt employee entitled to

overtime pay under the FLSA.

          6.      From July 2, 2015 until July 2, 2018, Ms. Frenzel worked overtime hours without

proper compensation.

          7.      Upon information and belief, Defendants continue their illegal practices towards

current and existing employees.

                                              PARTIES

          8.      Ms. Frenzel is a resident of Eagle River, Alaska.

          9.      At all relevant times, Ms. Frenzel was an employee of Defendants for FLSA

purposes.


                                                   2

               Case 3:19-cv-00009-HRH Document 1 Filed 01/16/19 Page 2 of 9
       10.      Defendant Cash America Central, Inc. is a Texas corporation with its principal

place of business located at 1600 West 7th Street, Ft. Worth, Texas, 76102, and may be reached

for service through its registered agent, Corporation Service Company/CSC- Lawyers

Incorporating Service Company, 211 E. 7th St., Suite 620, Austin, TX 78701.

       11.      Defendant FirstCash, Inc. is a Texas corporation with its principal place of

business located at 1600 West 7th Street, Ft. Worth, Texas, 76102, and may be reached for

service through its registered agent, Corporation Service Company/CSC- Lawyers Incorporating

Service Company, 211 E. 7th St., Suite 620, Austin, TX 78701.

       12.      Defendant Cash America West, Inc.is a Texas Corporation with its principal place

of business located at 1600 West 7th Street, Ft. Worth, Texas, 76102, and may be reached for

service through its registered agent, Corporation Service Company 9360 Glacier Hwy Suite 202,

Juneau, AK 99801.

       13.      Cash America, Inc. of Alaska is a Texas Corporation with its principal place of

business located at 1600 West 7th Street, Ft. Worth, Texas, 76102, and may be reached for

service through its registered agent, Corporation Service Company 9360 Glacier Hwy Suite 202,

Juneau, AK 99801.

       14.      Defendants were Ms. Frenzel's employer.

                                  FACTUAL BACKGROUND

       15.      Defendants employed Ms. Frenzel from approximately October 28, 2014 until

July 2, 2018.

       16.      In or about March 2015, Ms. Frenzel was assigned the title of store manager.

       17.      Store managers are classified as exempt employees.

       18.      Ms. Frenzel was not paid an overtime premium for hours worked over forty (40)



                                                 3

          Case 3:19-cv-00009-HRH Document 1 Filed 01/16/19 Page 3 of 9
in a work week after she became the store manager.

       19.     Ms. Frenzel worked at a number of stores located in and around Anchorage,

Alaska, including but not limited to a store located at 2911 Spenard Road, Anchorage, Alaska,

99503 during the time she served as store manager.

       20.     Even though Defendants gave Ms. Frenzel the title of so-called “manager" her

primary duties were no different than assistant store managers, who were paid hourly and were

paid overtime premiums.

       21.     Further, Ms. Frenzel was required to get approval for nearly all decisions

affecting the store operations from her District Manager.

       22.     Ms. Frenzel had little to no discretion on how to perform her job and how to

operate the store.

       23.     Since Ms. Frenzel was classified as an exempt employee, Defendants paid Ms.

Frenzel a so-called “salary” intended to compensate her for forty (40) hours a week.

       24.     Defendants failed and refused to pay Ms. Frenzel overtime compensation for all

hours worked in any given work week over forty (40) hours.

       25.     Ms. Frenzel routinely worked fifty (50) to sixty (60) hours per week, well above

the forty (40) hours per week threshold for awarding overtime pay.

       26.     Ms. Frenzel's primary duties were to serve as a store clerk.

       27.     Ms. Frenzel’s job duties were nearly identical to assistant store managers, who

were hourly employees.

       28.     For instance, both Ms. Frenzel and assistant store managers were responsible for

creating the store schedule, but regardless of who created the schedule, Defendants required that

the district manager approve the schedule before it went into effect.



                                                 4

          Case 3:19-cv-00009-HRH Document 1 Filed 01/16/19 Page 4 of 9
         29.   Ms. Frenzel had little to no discretion in interviewing and selecting employees to

hire for Defendant.

         30.   All hiring decisions had to be approved by Ms. Frenzel’s District Manager.

         31.   Ms. Frenzel was not responsible for determining employees’ pay, rates, and work

hours.

         32.   Ms. Frenzel did not maintain the companies’ production or sales records to use in

supervision or control over Defendants’ employees.

         33.   During the relevant time period, Ms. Frenzel was not responsible for evaluating

Defendants’ employees’ productivity and job performance or awarding raises or promotions.

         34.   All employee evaluations, including performance assessments or evaluations to

award a promotion or raise, were conducted by Ms. Frenzel’s district manager.

         35.   The district manager issued the final decision as to whether or not a particular

employee received a raise or promotion.

         36.   Ms. Frenzel did not have discretion to discipline Defendants’ employees and was

not in charge of resolving their complaints.

         37.   If a complaint was alleged against an employee, Ms. Frenzel would learn of this

complaint from her district manager, and Ms. Frenzel would simply inform the employee of the

complaint.

         38.   The district manager would select the disciplinary action that an employee would

receive.

         39.   Ms. Frenzel was not responsible for deciding what kind of materials, products,

supplies, machinery or tools would be bought and used by Defendants.

         40.   Ms. Frenzel could not make any purchases on behalf of the store without the



                                                 5

           Case 3:19-cv-00009-HRH Document 1 Filed 01/16/19 Page 5 of 9
approval of the district manager.

         41.   Ms. Frenzel did not control the flow and distribution of said materials.

         42.   Ms. Frenzel had no special discretion or authority to make decisions about the

value of goods for which loans were extended.

         43.   Defendants used a computer program to set the value of goods for which loans

were extended.

         44.   If Ms. Frenzel wanted to write a loan for an amount greater than the value set by

the computer program, she had to obtain approval from her district manager.

         45.   Ms. Frenzel had no special responsibility for the safety of the employees and

property of Defendant.

         46.   All store employees were responsible for the safety of other employees and

property of the Defendant.

         47.   Hourly employees were only permitted to work overtime if it was pre-approved

by the district manager.

         48.   Ms. Frenzel was required to work any additional hours during which the store

needed coverage and overtime was not approved by a district manager

         49.   Defendants' district managers told Ms. Frenzel which work assignments to

complete, when they had to be completed, and how the work should be performed.

         50.   Ms. Frenzel did not have discretion to perform managerial duties.

         51.   Defendants' district managers controlled the decisions and daily operations of the

store.

         52.   Defendant FirstCash, Inc. merged with the Cash America Defendants in

approximately September 2016, and had the power to hire and fire Ms. Frenzel.



                                                6

           Case 3:19-cv-00009-HRH Document 1 Filed 01/16/19 Page 6 of 9
       53.     In addition, Defendant FirstCash, Inc. took over the operations of the Cash

America Defendants including the store and business operations.

       54.     Defendant FirstCash, Inc.'s pay practices and misclassification of store managers

as non-exempt executive employees, including Ms. Frenzel, continued.

       55.     Defendants did not pay fifty percent (50%) or more of Ms. Frenzel's earnings in

commissions.

                                   COUNT I
                 VIOLATION OF THE FAIR LABOR STANDARDS ACT

       56.     Ms. Frenzel re-alleges and incorporates herein the allegations contained in

Paragraphs 1 through 55 as if they were set forth fully herein.

       57.     Upon information and belief, at all relevant times, Defendants have been, and

continue to be, “employers” engaged in the interstate “commerce” and/or in the production of

“goods” for “commerce” within the meaning of the FLSA, 29 U.S.C. § 203.

       58.     Upon information and belief, at all relevant times, Defendants have employed

and/or continue to employ “employee[s],” such as Ms. Frenzel.

       59.     Upon information and belief, at all relevant times, Defendants have had gross

operating revenues in excess of $500,000.00 (Five Hundred Thousand Dollars).

       60.     The FLSA requires each covered employer, such as Defendants, to compensate all

non-exempt employees for all hours worked at an hourly rate and compensate all non-exempt

employees at a rate of not less than one and one-half the regular rate of pay for work performed

in excess of forty hours in a work week.

       61.     Ms. Frenzel is not exempt from the right to receive overtime pay or to be paid for

all hours worked over forty (40) under the FLSA.

       62.      Ms. Frenzel is entitled to be paid compensation for all hours worked and is

                                                 7

          Case 3:19-cv-00009-HRH Document 1 Filed 01/16/19 Page 7 of 9
entitled to be paid overtime compensation for all overtime hours worked.

        63.    As a result of Defendants’ failure to compensate Ms. Frenzel for all hours worked

and failure to compensate her at a rate of not less than one and one-half times the regular rate of

pay for all work performed in excess of forty hours in a work week, Defendants have violated,

and continue to violate, the FLSA, including 29 U.S.C. § 207(a)(1) and § 206(a).

        64.    The foregoing conduct, as alleged, constitutes a willful violation of the FLSA

within the meaning of 29 U.S.C. § 255(a).

                                        PRAYER FOR RELIEF

        WHEREFORE, Ms. Frenzel prays for relief as follows:

1.      A declaratory judgment that the practices complained of herein are unlawful under the

FLSA;

2.      Pre-Judgment interest, as provided by law;

3.      An award of money damages for unpaid wages, including liquidated damages, front pay,

back pay and compensatory damages, and penalties in an exact amount to be determined at trial;

4.      Award of money to Ms. Frenzel for costs and expenses of this action incurred herein,

including reasonable attorneys’ fees and expert fees; and

5.      Any and all such other and further legal and equitable relief as this Panel deems necessary,

just, and proper.

Dated: January 15, 2019                           Respectfully submitted,

                                                  /s/ Laura Ann E. Bailey
                                                  Laura Ann E. Bailey, TN Bar No. 027078
                                                  Applying Pro Hac Vice
                                                  THE CRONE LAW FIRM, PLC
                                                  88 Union Avenue, 14th Floor
                                                  Memphis, TN 38103
                                                  901.737.7740 (voice)
                                                  901.474.7959 (voice)

                                                 8

          Case 3:19-cv-00009-HRH Document 1 Filed 01/16/19 Page 8 of 9
                              901.474.7926 (fax)
                              lbailey@cronelawfirmplc.com

                              Attorney for Plaintiff




                             9

Case 3:19-cv-00009-HRH Document 1 Filed 01/16/19 Page 9 of 9
